DISMISS; and Opinion Filed May 15, 2015.




                                       S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-01234-CV

                          STO CORP., Appellant
                                   V.
      CANAL SIDE LOFTS, LTD., ANDRES CONSTRUCTION SERVICES, LLC,
      P&M PLASTERING CONTRACTORS, LTD., AND PMPC, INC., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-04649-B

                            MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Brown and Stoddart
                                  Opinion by Justice Brown
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the parties have settled their differences. Accordingly, we grant appellant’s motion

and dismiss the appeal.




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE


141234F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

STO CORP., Appellant                                 On Appeal from the 44th Judicial District
                                                     Court, Dallas County, Texas.
No. 05-14-01234-CV        V.                         Trial Court Cause No. DC-11-04649-B.
                                                     Opinion delivered by Justice Brown. Chief
CANAL SIDE LOFTS, LTD., ANDRES                       Justice Wright and Justice Stoddart,
CONSTRUCTION SERVICES, LLC,                          participating.
P&M PLASTERING CONTRACTORS,
LTD., AND PMPC, INC., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees CANAL SIDE LOFTS, LTD., ANDRES
CONSTRUCTION SERVICES, LLC, P&M PLASTERING CONTRACTORS, LTD., AND
PMPC, INC. recover their costs of this appeal from appellant STO CORP..


Judgment entered this 15th day of May, 2015.




                                               –2–